PER CURIAM.
This cause is before us on appeal from the denial of a 3.850 motion for postconviction relief. The trial court’s order denying the motion is sufficient in all respects except, under ground number three, the trial court failed to attach portions of the record showing the defendant is entitled to no relief as stated by the trial court. Since portions of the record were not attached, as required by Rule 3.850, Florida Rules of Criminal Procedure, we must remand for the necessary attachments.
BOOTH, C.J., and MILLS and JOANOS, JJ., concur.